[Cite as State v. Short, 2019-Ohio-1180.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-18-1083

          Appellee                                 Trial Court No. CR0201702831

v.

Joshua Short                                       DECISION AND JUDGMENT

          Appellant                                Decided: March 29, 2019

                                              *****

          Julia R. Bates, Lucas County Prosecuting Attorney, and
          Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

          Laurel A. Kendall, for appellant.

                                              *****

          MAYLE, P.J.

          {¶ 1} Appellant, Joshua Short, appeals the April 6, 2018 judgment of the Lucas

County Court of Common Pleas denying his motion to modify his sentence. Because the

trial court lacked jurisdiction to modify its final order sentencing Short to prison, we

affirm.
       {¶ 2} Short pleaded no contest to one count of burglary in violation of R.C.

2911.12(A)(2), a second-degree felony, and the trial court found him guilty. Although

Short and the state agreed to recommend a three-year prison term, the trial court

sentenced Short to five years in prison.

       {¶ 3} The trial court’s sentencing entry was filed and journalized on March 27,

2018. Three days later, Short filed a motion to modify his sentence. He argued that the

trial court had the authority to modify his sentence until he was delivered to prison.

Because this was his first felony conviction, Short asked the court to reduce his prison

term so that he would be eligible for judicial release prior to serving four years of his

sentence. The trial court denied his motion.

       {¶ 4} Short now appeals, raising one assignment of error:

              1. The trial court abused its discretion when it denied appellant’s

       motion to modify his sentence.

       {¶ 5} A criminal sentence becomes final when the trial court issues a sentencing

order that complies with Crim.R. 32(C) (i.e., an order that includes the fact of the

conviction, the sentence, the judge’s signature, and an indication of entry on the journal

by the clerk). State v. Carlisle, 131 Ohio St.3d 127, 2011-Ohio-6553, 961 N.E.2d 671,

¶ 11, citing State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163,

syllabus, and State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,

syllabus. “Absent statutory authority, a trial court is generally not empowered to modify

a criminal sentence by reconsidering its own final judgment.” Id. at ¶ 1.




2.
       {¶ 6} We find that the trial court properly denied Short’s motion to modify his

sentence. The court’s sentencing entry included the fact of Short’s conviction, his

sentence, the trial judge’s signature, and a stamp showing that the clerk of courts

journalized the entry on March 27, 2018. Thus, Short’s sentence became final—and the

trial court lost jurisdiction to modify the sentence—on March 27, 2018. Carlisle at ¶ 1,

11. Because the trial court no longer had jurisdiction, it properly declined to modify

Short’s sentence.

       {¶ 7} Moreover, Short’s reliance on R.C. 2929.20 to support his argument that the

trial court abused its discretion by denying his motion is misplaced. Although R.C.

2929.20 gives a trial court authority to modify certain offenders’ prison terms by granting

judicial release, when the original sentence is five years, the trial court is not authorized

to consider judicial release until the offender has served at least four years of the

sentence. See R.C. 2929.20(C)(3), (D). Thus, the statute did not give the trial court any

authority to modify Short’s sentence just three days after imposing it.

       {¶ 8} Because the trial court lacked jurisdiction to modify its final order, we find

that it properly denied Short’s motion to modify. Therefore, we find that Short’s

assignment of error is not well-taken.

       {¶ 9} Accordingly, the April 6, 2018 judgment of the Lucas County Court of

Common Pleas is affirmed. Short is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                          Judgment affirmed.




3.
                                                                      State v. Short
                                                                      C.A. No. L-18-1083




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




4.